REASONS FOR ALLOWANCE

1.	Claims 1, 3-11 and 13-20 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Yang and the cited references do not teach of the claimed level of language, namely:

“wherein the plurality of pixel driving circuits are arranged in N rows, the plurality of gate on array GOAs comprise N/2 first GOAs, and the plurality of emission on array EOAs comprise N/2 first EOAs and N/2 second EOAs; N/2 cascaded first GOAs and N/2 cascaded first EOAs are arranged in a column and disposed on a first side of the pixel driving circuits, and N/2 cascaded second EOAs are arranged in a column and disposed on a second side of the pixel driving circuits; an output terminal of a first GOA in an nth row is connected to scan-signal input terminals of pixel driving circuits in the nth row and in an (n+1)th row; an output terminal of a first EOA in the (n+1) th row is connected to a control- signal input terminal of a pixel driving circuit in the nth row; an output terminal of a second EOA in the (n+1) th row is connected to a control- signal input terminal of a pixel driving circuit in the (n+1) th row;”.

To clarify, the claim language requires GOA and EOA on one side and EOA on the other side and this is exemplified by the connection of the outputs of the various rows relative to the pixels. This language details a staggered/interleaved structure, as shown in Figure 3.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621